Citation Nr: 0329933	
Decision Date: 10/31/03    Archive Date: 11/05/03

DOCKET NO.  02-01 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a nervous condition, 
claimed as depression and generalized anxiety disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel



INTRODUCTION

The veteran served on active, peace-time duty from July 1960 
to February 1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision of the 
RO, which found that, while new and material evidence had 
been presented to reopen the claim on appeal, the evidence 
was against the reopened claim of service connection for a 
nervous condition.  

Notwithstanding the RO's reopening of this claim on appeal, 
the Board has a legal duty to consider the issue of whether 
new and material evidence has been submitted to reopen the 
claim regardless of the RO's actions.  See Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996) ("it is well-established 
judicial doctrine that any statutory tribunal must ensure 
that it has jurisdiction over each case before adjudicating 
the merits, that a potential jurisdictional defect may be 
raised by the court or tribunal, sua sponte or by any party, 
at any stage in the proceedings, and, once apparent, must be 
adjudicated"); see also, Marsh v. West, 11 Vet. App. 468 
(1998) (Board has the jurisdiction - indeed, the obligation - 
to assess its jurisdiction) and Wakeford v. Brown, 8 Vet. 
App. 237 (1995) (Board cannot ignore "threshold" issue of 
new and material evidence).  Accordingly, both issues are 
addressed within.  


FINDINGS OF FACT

1.  The RO notified the veteran of the evidence and 
information needed to substantiate his claim, obtained all 
relevant and available evidence identified by the veteran, 
and provided him an appropriate VA medical examination, with 
special nexus opinion, all in an effort to assist him in 
substantiating his claim.  

2.  A June 2000 Board decision determined that no new and 
material evidence had been submitted to reopen a claim of 
service connection for a psychiatric disorder.  

3.  The evidence added to the record since the June 2000 
Board decision, when viewed in the context of the entire 
record is so significant that it must be considered in order 
to fairly decide the merits of the claim.  

4.  The October 2000 VA medical opinion of K. L., M.D., which 
associates the veteran's depression and generalized anxiety 
disorder with his prior military service, is based upon the 
veteran's inaccurate and incomplete report of medical 
history, and not upon a review of the documented clinical 
history.  

5.  Neither depression nor a generalized anxiety disorder was 
incurred in, or aggravated by, active military service.  


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted since the 
June 2000 Board decision, so as to meet the requirements to 
reopen the claim of service connection for a psychiatric 
disorder.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7104 (West 
2002); 38 C.F.R. §§ 3.104, 3.156(a), 3.159, 20.302, 20.1100, 
20.1105 (2003).  

2.  An acquired psychiatric disorder, to include depression 
and generalized anxiety disorder, was not incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1110, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 

On November 9, 2000, President Clinton signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

VA has met its duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  VA has also 
met its duty to assist the veteran in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2003).  Specifically, with 
respect to VA's duty to notify, the record shows that the 
requirements of the VCAA were set forth in detail in a May 
2001 VCAA notice, as well as a January 2002 statement of the 
case (SOC).  The VCAA notice advised the veteran of his need 
to provide competent medical nexus evidence that a current 
psychiatric disorder is due to service.  The VCAA notice also 
explained that VA would make reasonable efforts to help him 
get evidence such as medical records, employment records, 
etc., but that he was responsible for providing sufficient 
information to VA to identify the custodian of any records.  
Furthermore, it appears from the record-the receipt of an 
October 2000 medical statement, that the veteran was fully 
aware of the relevant law and evidence germane to his claim 
on appeal, and is aware, as well, of the responsibilities 
that both he and VA share with respect to the development of 
this claim.  Therefore, the Board finds that VA's duty to 
notify has been satisfied with regard to the specific set of 
circumstances of this case.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002) and Charles v. Principi, 16 Vet. App. 
370 (2002).

With respect to the above, the Board notes further that from 
a review of the claims file, there does not appear to be any 
missing information or other evidence that has not been 
accounted for in the RO's notification actions taken in 
connection with the appellate development and review of this 
claim.  All medical records referenced by the veteran have 
been obtained.  The RO obtained treatment records referenced 
by the veteran in previous statements, such as his VA 
outpatient records.  The veteran has never indicated he 
received private treatment or filed for disability benefits 
with the Social Security Administration. Therefore, there is 
no indication in the record that relevant records exist that 
have not been obtained.   

The duty to assist also includes, when appropriate, the duty 
to conduct a medical examination of the claimant.  In this 
case, the RO provided the veteran with a special VA 
psychiatric examination in June 2001, which included a 
special nexus opinion based upon a thorough review of the 
veteran's documented clinical history.  This case is unique 
in that a very detailed and specific clinical history is 
documented: The veteran was given a comprehensive 
neuropsychiatric examination in service in January 1963, 
prior to his administrative discharge, and he was given a 
thorough VA examination in October 1963, several months after 
his separation from service (February 1963).  These two 
records document two independent and contemporaneous medical 
opinions that the veteran did not have a chronic psychosis or 
chronic psychiatric disorder in service.  The January 1963 
in-service psychiatric record, and the October 1963 VA 
psychiatric examination report, have each been the focus of 
numerous RO rating decisions, SOC's, supplemental statements 
of the case (SSOC's), and prior Board decisions.  
Accordingly, the Board must conclude that the veteran has 
been fully advised of the sort of evidence needed to support 
his claim on appeal.  

With regard to VA's duty to notify/assist, the Board notes 
that the VCAA notice sent to the veteran in May 2001 
essentially complies with the recent holding of Disabled 
American Veterans, et. al. v. Secretary of Department of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir., May 
1, 2003).  That case held that 38 C.F.R. § 19.9(a)(2)(ii) is 
invalid to the extent it provides a claimant "not less than 
30 days" to respond to a VCAA notification letter sent by 
the Board because it is contrary to 38 U.S.C.A. § 5103(b), 
which provides a claimant one year to submit evidence.  In 
this case, the RO and not the Board advised the veteran of 
the VCAA.  The RO's duty to notify, pursuant to 38 C.F.R. § 
3.159(b), was not invalidated by the recent Federal Circuit 
decision.  Moreover, even though the notice did request a 
response within 30 days, it also expressly notified the 
veteran that he had one year to submit the requested 
information and/or evidence, so as to approximate compliance 
within 38 U.S.C.A. § 5103(b).  Since the VCAA letter was 
issued in May 2001, that one-year time period has now 
expired.  Furthermore, in light of the circumstances of this 
case, which involves well documented clinical findings, it 
appears that VA has done everything reasonably possible to 
assist the veteran, and that further delay of the appellate 
review of this case by the Board would serve no useful 
purpose.  

In the unique circumstances of this case, particularly, given 
the documented clinical history, additional efforts to assist 
him in accordance with the VCAA would serve no useful 
purpose.  Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements of law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran).  VCAA 
concerns are met.  

II.  Pertinent Factual and Historical Background

Service medical records show no psychiatric complaint or 
treatment from entry into service in July 1960 through 
December 1962.  Instead, service medical records show one 
episode of psychiatric treatment in January 1963.  The 
initial assessment was "anxiety reaction."  At that time, 
the veteran appeared, "sullen and quite depressed," he was 
unable to cope with his problems, and he had thoughts of 
suicide.  On Medical Evaluation Board examination a few days 
later, in January 1963, the veteran reported that he had felt 
nervous for the "last couple of weeks," since learning of 
his wife's infidelity and resulting pregnancy.  The veteran 
reported that this news upset him so much that he could not 
carry out his military duties, and that he had spent a great 
deal of money on alcohol, and other comforts.  As a result of 
this examination, a diagnosis of emotional instability 
reaction was given.  The veteran was recommended for an 
honorable discharge for "unsuitability."  Service medical 
records also show a specific determination that the veteran's 
"emotional instability reaction" was neither incurred in, 
nor aggravated by, his active, peace-time, military service.  

The veteran's service discharge documents show that he was 
given an honorable, administrative discharge, effective in 
February 1963, with note that he was "unsuitable" for 
service.  The veteran has long asserted that he was given a 
medical discharge for psychiatric illness.  This 
characterization is inaccurate: There is no record of file to 
support the veteran's assertion that he was medically 
discharged for psychiatric illness.  To the contrary, his 
documented service medical and administrative records show 
that he was discharged for unsuitability due to an emotional 
instability reaction to marital difficulties-with no 
diagnosis of any chronic psychiatric disorder.  The veteran's 
administrative discharge was effective in February 1963.  

On VA psychiatric examination in October 1963, it was noted 
that the veteran showed only "mild neurotic symptoms," 
symptoms which were reported by the veteran in a "very vague 
and indefinite" way.  The examiner determined that the 
veteran had "no definite psychiatric disorder present at 
this time."  The VA neuropsychiatrist gave the opinion that 
the veteran's symptoms were not "severe enough to include 
within a formal diagnostic category."  

Entitlement to service connection for a nervous condition was 
initially denied in a November 1963 rating decision of the VA 
RO, upon a review of the above evidence.  At that time, the 
RO noted that the basis of the denial was that while service 
medical records show treatment in January 1963 for what was 
initially diagnosed as anxiety reaction, the final diagnosis 
upon neuropsychiatric examination was "emotional instability 
reaction" to marital difficulties.  The RO also noted that 
the claim was denied on the basis that no definite 
psychiatric disorder was shown on VA examination in October 
1963, which revealed only mild neurotic symptoms, without 
diagnosis.  

No complaints or treatment are shown for nearly 10 years.  

The veteran was hospitalized in March 1973 at a VA mental 
health facility complaining of "conflicts with family, 
friends and acquaintances."  The veteran eloped from the 
hospital without authorization on April 1, 1973, before a 
diagnosis could be entered.  

The veteran petitioned to reopen his claim, but on VA 
psychiatric examination in June 1973, the veteran displayed 
no evidence of any anxiety.  Significantly, the report shows 
that he was not depressed at this time.  The veteran reported 
anger and family difficulties, and feeling that his 
responsibilities to his wife and kids were, "a dragging 
thing."  The veteran also indicated that he had been 
drinking prior to the VA hospitalization in March 1973, and 
that he drinks alcohol after an argument with family members, 
although he denied that this was a problem.  The examiner did 
not see anything particularly abnormal in the veteran's 
clinical picture.  The examiner noted that the veteran 
"ha[d] practically no symptoms."  The diagnosis was 
"adjustment reaction to adult life."  

Service connection for a psychiatric disorder was again 
denied in a June 1973 VA RO rating decision, based on the 
above evidence, noting that the June 1973 VA examiner could 
not find anything abnormal in the veteran's psychiatric 
picture.  

The veteran again petitioned to reopen his claim, and March 
and October 1984 RO rating decisions found that no new and 
material evidence had been submitted to reopen the claim.  
The veteran appealed, this time, to the Board, which denied 
service connection for a psychiatric disorder in an August 
1985 Board decision.  

A January 1998 VA mental health assessment note indicates 
difficulty in pinning down tangibles on "anxiety" 
condition, but with note that the veteran's reported history 
was suggestive of an anxiety disorder, with history of 
polysubstance abuse, arrests and jail for violence and anger 
to others.  The examiner also noted a question of a history 
of anxiety disorder, with question of panic versus 
generalized anxiety disorder versus post-traumatic stress 
disorder (PTSD),  and traits of antisocial personality 
disorder.  VA medical records of March to May 1998 show 
treatment for a mood disorder, and depressive disorder with 
psychotic features, regarding complaints of decreased sex 
drive, and anger at VA and frustration with his service 
connection claim.  

An RO rating decision of October 1998 found that no new and 
material evidence had been submitted to reopen the claim, and 
the veteran appealed.  

In a June 2000 decision, the Board found that no new and 
material evidence had been submitted to reopen a claim of 
service connection for a psychiatric disorder.  

III.  New and Material Evidence

The Board's June 2000 decision is final.  38 U.S.C.A. §§ 
7103(a), 7104(a)(b) (West 2002).  However, VA law allows for 
a claim to be reopened if new and material evidence is 
received from the last decision denying the claim on any 
basis.  38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. §§ 3.156(a), 
20.1105 (2002); Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991); Evans v. Brown, 9 Vet. App. 273, 285 (1996).  New and 
material evidence means: 1) evidence not previously 
submitted; 2) which bears directly and substantially upon the 
specific matter under consideration; 3) which is neither 
cumulative nor redundant; and, 4) which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

For the limited purpose of determining whether to reopen a 
claim, the credibility of the evidence is to be presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  This does not 
mean, however, that the Board is bound to accept the 
veteran's contradicted and previously discredited reports of 
an inservice psychiatric disorder or of a medical discharge 
for a psychiatric disorder, with a present psychiatric 
disorder related thereto.  See Reonal v. Brown, 5 Vet. App. 
458, 460-61 (1993).  

The evidence of record since the time of the June 2000 Board 
decision includes the veteran's repetitive statements of 
entitlement to service connection for depression and general 
anxiety disorder in service, including his false assertion 
that he was medically discharged from active duty due to a 
psychiatric disorder.  The veteran has also submitted a 
handwritten VA medical statement, dated in October 2000 (Dr. 
K. L.), indicating that the veteran reported a long history 
of mental illness, including mental hospitalizations in 1963, 
at which time he was reportedly diagnosed with depression and 
generalized anxiety disorder.  The October 2000 medical 
statement notes the veteran's reported history of being 
discharged from service on the basis of a mental illness, 
noting, "I have seen [a] few letter[s] showing the diagnosis 
of depression [with] GAD [generalized anxiety disorder]."  
The examiner opines that the veteran had depression with 
generalized anxiety disorder in service, and that he was 
discharged on the basis of a mental illness.  

The record also includes a June 2001 VA psychiatric 
examination, detailed in the Service Connection section of 
this decision, which follows.  The June 2001 VA psychiatric 
examination included a review of the veteran's documented 
clinical history and provides a comprehensive medical nexus 
opinion that the veteran's current psychiatric illness is not 
related to his prior military service, or his January 1963 
problems in service.  

At this time, the Board concedes that the above October 2000 
and June 2001 VA medical opinions are new and material 
evidence so as to reopen a claim of service connection for a 
psychiatric disorder.  In finding so, the Board notes that 
the standard for new and material evidence was recently 
amended.  See 38 C.F.R. § 3.156(a) (2002).  That amendment 
applies to claims to reopen received on or after August 29, 
2001.  See 66 Fed. Reg. 45620 (Aug. 29, 2001).  Accordingly, 
in applying the fair process review contemplated by the terms 
of 38 C.F.R. § 3.156(c), the Board concludes that new and 
material evidence has been submitted to reopen the claim of 
service connection for an acquired psychiatric disorder, 
claimed as depression and generalized anxiety disorders.  

III.  Service Connection 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2003).  If a condition noted during service is 
not shown to be chronic, then generally a showing of 
continuity of symptoms after service is required for service 
connection.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

To establish service connection for a disability, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden may not be met by 
lay testimony because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  

When a veteran has active service for 90 days or more during 
a period of war or after December 31, 1946, and certain 
chronic diseases, including psychoses, if manifest to a 
compensable degree within one (1) year after the veteran's 
discharge from such service, service incurrence for that 
disease will be presumed.  38 U.S.C.A. §§ 1101, 1112, 1137 
(West 2002); 38 C.F.R. § 3.309(a).  

Finally, when disease is shown as chronic in service, or 
within a presumptive period so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date are service connected 
unless clearly attributable to intercurrent causes. 38 
U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.303(b), 
3.307, 3.309 (2003).  This rule does not mean that any 
manifestation of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection for arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clearcut clinical entity at some later date.  For 
the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time-as distinguished from merely isolated 
findings or a diagnosis including the word "Chronic."  38 
C.F.R. §3.303(b) (Emphasis added.)  

The above law is of particular import in light of the 
clinical findings on current VA examination, as both law and 
fact show that the claim on appeal should and must be denied 
since the veteran is not shown to have had any chronic 
psychiatric disorder in service, even though he had isolated 
thoughts of depression and anxiety in January 1963 regarding 
marital difficulties.  That is, 38 C.F.R. §3.303(b) prohibits 
the grant of service connection for an anxiety disorder based 
merely on one isolated notation of a veteran having a feeling 
of situational nervousness in service.  For the showing of 
chronic psychiatric illness in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at that time.  38 C.F.R. §3.303(b).  In the 
present case, the objective, clinical and psychiatric 
findings of both January 1963 and October 1963, and even June 
1973, show that the veteran was not thought to have any 
chronic psychiatric disorder in service, or for at least a 
decade thereafter.  

On special VA psychiatric examination in June 2001, the 
veteran's entire VA claims file and documented clinical 
history were reviewed.  The above documented clinical history 
was detailed, including references to the veteran's initial 
in-service treatment in January 1963, the documented 
circumstances of his military discharge in February 1963, the 
October 1963 VA psychiatric examination report, and later VA 
treatment and VA psychiatric examination in June 1973.  The 
examiner specifically noted January to May 1998 VA treatment 
records and the handwritten October 2000 VA medical opinion, 
which supports the claim on appeal.  It was noted that the 
January 1998 record shows a history suggestive of an anxiety 
disorder, with a history of polysubstance abuse, arrest, and 
jail time for violent behavior and being a danger to others.  
It was noted that his opinion was based upon the veteran's 
statement that he was medically discharged from service due 
to an anxiety disorder.  The present VA examiner also noted 
that the October 2000 VA medical opinion was based upon the 
veteran's inaccurate report of a medical history, including 
that he was discharged from service due to mental illness.  
It was noted that the October 2000 VA opinion does not appear 
to be based on a review of the veteran's VA documented 
clinical history and VA claims file, and that it was, 
therefore, "not possible" to use the information as 
documentation of a specific mental disorder.  

The June 2001 VA psychiatric examination report shows a 
diagnosis of adjustment disorder, mixed, with anxious mood, 
and alcohol abuse in full long term remission, and a mood 
disorder, not otherwise specified, with psychotic features.  
The examiner found that the veteran's current psychiatric 
condition of depression with psychotic features was not 
evident in the earlier evaluations of 1963 and 1973.  It was 
concluded that after reviewing the chart, and within a 
reasonable degree of medical certainty, that the veteran's 
diagnosis while on active duty would be adjustment disorder 
with anxious mood.  However, the adjustment disorder with 
anxious mood, even if still present, is overshadowed by the 
symptoms of the current non-service related depressive 
disorder.  

The Board is charged with the duty to assess the credibility 
and weight given to the evidence.  Evans v. West, 12 Vet. 
App. 22, 30 (1998); Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  The probative value of a physician's statement is 
dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion."  
Bloom v. West, 12 Vet. App. 185, 187 (1999).  If all the 
evidence is in relative equipoise, the benefit of the doubt 
should be resolved in the appellant's favor, and the claim 
should be granted.  38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102.  However, if the preponderance of the 
evidence is against the claim, the claim must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Board must give greater weight to the clinical findings 
of the June 2001 VA psychiatric examination, which is 
supported by the service medical and administrative records, 
including the January 1963 Medical Board report, the October 
1963 VA examination report, and the June 1973 VA examination 
report, as well as the findings and holdings of numerous 
prior RO and Board decisions.  The salient point is that 
there is insufficient evidence to contradict the findings and 
conclusions of the June 2001 special VA psychiatric opinion, 
which weight heavily against the claim on appeal.  
Significantly, the June 2001 VA report includes a detailed 
and comprehensive review of the veteran's entire documented 
clinical history, resulting in a sound and supported nexus 
opinion-albeit one which is negative to the claim.  As such, 
this evidence is of more probative value than the handwritten 
statement of October 2000, which is clearly not based upon a 
review of the entire VA claims file, but primarily upon the 
veteran's faulty statement of medical history.  Evans, supra, 
at 30; Wood, supra, at 193; Bloom, supra, at 187.  

The June 2001 VA psychiatric opinion is of such weight and 
credibility as to tilt the balance of the evidence against 
the veteran in this case.  As such, service connection is not 
warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
Board adds that the veteran's difficulty in service had to do 
with his marriage.  The Board must agree with what competent 
psychiatric examiners found in January 1963 and October 
1963-that the veteran's in-service marital and familial 
problems and difficulty with adjusting to these problems were 
not of the requisite chronic derivation which is necessary 
before service connection might be accorded.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); 38 C.F.R. §3.303(b).  

The Board finds that the probative value of the October 2000 
physician's opinion is outweighed by contrary evidence of 
record; and the opinion is insufficient to establish service 
connection pursuant to 38 C.F.R. § 3.303(a).  See Kightly v. 
Brown, 6 Vet. App. 200, 205-06 (1994) (finding that 
presumption of credibility of evidence did not arise as to 
medical opinion that veteran's disability was incurred in 
service because it was based on an inaccurate history); 
Bloom, supra.  

As outlined above, the service medical records do not 
indicate that the veteran had any chronic psychiatric 
disorder in service, on VA examination in October 1963, or on 
VA examination in June 1973.  Service connection is not 
warranted.  Where, as here, the determinative issue is one of 
medical diagnosis or causation, competent medical evidence is 
required.  Moray v. Brown, 5 Vet. App. 211, 214 (1993).  The 
June 2001 VA psychiatric opinion weighs heavily against the 
claim, and the claim on appeal is denied.  


ORDER

The claim of service connection for a psychiatric disorder, 
claimed as depression and generalized anxiety disorder, is 
denied.  



	                        
____________________________________________
	WARREN W. RICE, JR. 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



